ORDER
MARGOLIS, Judge.
This case came before the Court for a hearing on March 22, 1983 on the Defendant’s Motion to Dismiss. The Defendant contends that this Court has no jurisdiction under the Civil Service Reform Act of 1978, 5 U.S.C. § 7701 et seq., to review the agency suspension for ten days of a federal civilian employee who is seeking lost pay. Plaintiff contends that this Court has jurisdiction based on the Tucker Act, 28 U.S.C. § 1491(a)(1), and his assertion of a violation of his First Amendment right of free speech. Plaintiff claims his ten day suspension took place in retaliation for the exercise of his First Amendment rights. In Connolly v. United States, 1 Cl.Ct. 312 (1982), Chief Judge Kozinski held that the First Amendment vested the U.S. Claims Court with jurisdiction to hear a probationary civilian employee’s back pay claim. Connolly is now on appeal to the U.S. Court of Appeals for the Federal Circuit, appeal docketed, No. 83-651 (Fed.Cir. January 6, 1983).
Since the issue in Connolly and in the instant case is similar, it is
ORDERED, that all proceedings in this case are stayed pending the decision of the U.S. Court of Appeals for the Federal Circuit in Connolly v. United States.